Ireland, J.
(concurring). I concur in the result in this case as I must, but feel compelled to write separately to voice a concern about fairness. I agree with the motion judge’s conclusion that there is no logical reason for the rights of public and private school students to differ where they are subject to searches by school officials. Allowing private school officials to search students based on hunches or whims that may be rooted solely in personal prejudices potentially could lead to abuses where students are targeted unfairly and suffer serious legal consequences as a result. To protect against potential abuses, it seems to me that private schools may want to give thought to developing policies that set a standard for searches, such as the legal standard of reasonable suspicion as explained in New Jersey v. T.L.O., 469 U.S. 325 (1985).
My concerns aside, however, as the court correctly points out, it is the scope of constitutional guarantees as currently defined that leads to the conclusion that private school officials are not State actors. See Rendell-Baker v. Kohn, 457 U.S. 830, 843 (1982). Therefore, they may conduct searches of their students for no articulable reason, as was the case here. See *303Bally v. Northeastern Univ., 403 Mass. 713, 717 n.3 (1989) (where private institution and no showing of State action, legal analysis of student athlete drug testing “emphatically differ[s]”).
The Rendell-Baker case did not deal with the search of students by private school officials. But most important for the purposes of this case is that, in circumstances more compelling than those here (i.e., the school was providing a service in lieu of the State providing it), the United States Supreme Court in the Rendell-Baker case rejected the view that there was a close enough connection between the State and the school to impute the actions of school officials to the State. See Rendell-Baker v. Kohn, supra at 844-852 (Marshall, J., dissenting).
Accordingly, I concur.